 



Exhibit 10.4

 

 

 

 

Jonathan A. Kohl

 

Direct Dial: 972.387.5437

 

Email: jkohl@pcallp.com

 



August 15, 2012

 

Forest City Commercial Group, Inc.
Attention: President
50 Public Square, Suite 1100
Cleveland, Ohio 44113 Via FedEx
and Facsimile: 216.263.6208 Forest City Enterprises, Inc.
Attention: General Counsel
50 Public Square, Suite 1360
Cleveland, Ohio 44113 Via FedEx
and Facsimile: 216.263.6206

Re:Purchase Agreement dated as of April 20, 2011, between Behringer Harvard
250/290 Carpenter LP, a Texas limited partnership (“Seller”), as seller, and
Forest City Commercial Development, Inc., an Ohio corporation (“Purchaser”), as
purchaser, as amended by that certain First Amendment to Purchase Agreement
dated to be effective as of May 20, 2011, as amended by that Second Amendment to
Purchase Agreement dated to be effective as of June 20, 2011, as amended by that
Third Amendment to Purchase Agreement dated to be effective as of June 27, 2011,
as amended by that Fourth Amendment to Purchase Agreement dated to be effective
June 30, 2011, as amended by that certain Fifth Amendment to Purchase Agreement
dated to be effective July 8, 2011, as amended by that certain Sixth Amendment
to Purchase Agreement dated to be effective August 3, 2011 (collectively, the
“Purchase Agreement”)

 

To Whom It May Concern:

 

On behalf of Seller, this letter shall serve as notice that Seller is exercising
its right to terminate the Purchase Agreement pursuant to Section 3.4 thereof.

 

Please feel free to call me if you have any questions.

 

Sincerely,

 





 

 

 



Forest City Enterprises, Inc.

 

April 20, 2012

 

Page 2

 

 



Jonathan A. Kohl

 

JAK\gsw

 

cc:(via email:)
Mark Flynt
Donna Wilkins
Jeff Carter
Carol Satterfield



 



 

 

 